Citation Nr: 1315881	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  11-02 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active military service from July 1945 to December 1945.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for a left knee disorder, therein characterized as left knee osteoarthritis.

In August 2011, the Board issued a decision in the above matter denying the Veteran's claim.  Following the promulgation of the decision, the Board received additional relevant evidence consisting of morning reports from the Veteran's active service.  The Board was unable to consider this evidence in the August 2011 decision as it had not been received by the Board and associated with the claims file prior to the decision.  As the newly submitted evidence tended to support the Veteran's assertion that he received medical treatment while in service, the Board decided in June 2012 to reconsider the August 2011 denial of his claim.  As such, in the June 2012 decision, the Board vacated its August 2011 decision.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).  

Following the vacatur, the Board remanded the claim for consideration by the agency of original jurisdiction (AOJ) of the additional evidence, and for clarification regarding whether the Veteran wanted to appear before a Board hearing.  In March 2013, the Board again remanded this matter for clarification regarding the matter of a hearing.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In response, VA, in a March 2013 letter to the Veteran, expressly requested whether he desired a hearing before the Board.  In April 2013, the Veteran indicated that he did not desire a hearing.  

Based on another review of the claims file, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  Certain evidence has been added to the paper claims file since the most-recent supplemental statement of the case (SSOC) in April 2013.  This evidence has been considered pursuant to an April 2013 waiver of initial AOJ of the new evidence.  38 C.F.R. §§19.31, 20.1304 (2012).   
REMAND

The Board finds remand warranted so that a VA compensation examination and opinion can be provided to the Veteran.  

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  McLendon, 20 Vet. App. at 83.    

In this matter, the evidence documents that the Veteran has current left knee arthritis.  

The evidence also indicates that the Veteran injured his left knee during service.  He has offered several lay statements of record describing an in-service left knee injury for which he received medical treatment.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His assertions are supported by military records dated in 1945.  Though his service treatment records (STRSs) were apparently destroyed while in possession of the government, certain morning reports dated in 1945 support his assertion to receiving inpatient medical care.  

Furthermore, certain evidence indicates that the current disorder is related to the asserted in-service injury.  The Veteran has maintained that his current knee problems date back to service.  Moreover, two medical statements of record indicate a relationship.  In a May 2009 statement, the Veteran's private physician refers to an injury "years ago in military" when discussing the Veteran's "severe" left knee pain.  The same physician, in December 2010, indicated he had been treating the Veteran's left knee "for many years."  

As the evidence documents a current disorder, and indicates an in-service injury that may relate to the current disorder, additional medical inquiry is warranted.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for the appropriate VA exam to address the question below.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand.   

The examiner should provide an opinion as to whether it is at least as likely as not likely (probability of 50 percent or greater) that the current left knee disability had its clinical onset during service, or is related to any in-service disease, event, or injury.  The examiner should consider the Veteran's lay statements describing a knee injury during service, which the Board finds credible.  The examiner should fully explain any opinion and conclusion reached.  

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the question posed is not sufficiently answered, return the case to the examiner.

3.  After all the above development has been completed, readjudicate the claim on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this remand.  If the issue remains denied, the Veteran should be provided with a SSOC as to the issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter The Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

